Citation Nr: 0822592	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 6, 1999 
for the grant of service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1972 until 
September 1974.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran separated from active service in September 
1974; he did not raise a claim for service connection for a 
psychiatric disability within one year of discharge.

2.  On September 19, 1980 the RO received the veteran's 
application requesting entitlement to service connection for 
claustrophobia and nerves

3.  On February 18, 1981 the RO denied service connection for 
claustrophobia-nerves, and the veteran did not perfect an 
appeal.

4.  On December 6, 1999 the RO received the veteran's claim 
for service connection for PTSD.

5.  No communication or medical record prior to December 6, 
1999 may be interpreted as an informal claim for service 
connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 1999 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400(b) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary. See Mason v. Principi, 16 
Vet. App. 129 (2002).

The veteran contends that the effective date for the grant of 
service connection for PTSD should be the date of his 
original claim for a nervous condition, September 19, 1980.  
He also contends that although his PTSD claim is based on a 
new diagnosis, it should not be considered as a separate and 
distinct claim since he claims that he had PTSD 
symptomatology at the time of his nervous condition claim and 
that he thus effectively filed a claim for PTSD when he filed 
a claim for nerves.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a);  38 
C.F.R. § 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R.  § 
3.400(q)(1)(ii).

The Board acknowledges that it is possible to view the claim 
for service connection for PTSD as either a reopened claim 
following the February 1981 rating decision denying the claim 
or as an original claim based on the claim filed on December 
6, 1999.  To this end, the Board acknowledges that the 
February 1981 rating decision denied service connection not 
for PTSD, but for claustrophobia-nerves.  See Ashford v. 
Brown, 10 Vet. App. 120 (1996) (a change in the nomenclature 
used in a claim does not constitute a new claim); but Cf. 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that 
a claim based on a new diagnosis is a new claim) and Boggs v. 
Peake, 2007-7137 (Fed. Cir. Mar. 26, 2008) (finding that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, when it is an independent claim based on distinct 
factual bases).  The Board will construe the claim filed on 
December 6, 1999 as a new claim for service connection for 
PTSD, rather than as a claim to reopen the previously denied 
claim for service connection for claustrophobia-nerves.  
However, regardless of how the Board views the claim filed on 
December 6, 1999, as a new claim or a claim to reopen, as 
will be explained below, the result is the same effective 
date for the grant of service connection for PTSD.

Based on this record, the Board finds that the RO was correct 
in assigning December 6, 1999 as the effective date for the 
grant of service connection for PTSD.  That claim represented 
the first claim for service connection for PTSD received by 
the RO.  If the December 6, 1999 claim is considered an 
original claim, it was filed more than one year following the 
veteran's separation from service in September 1974.  As 
such, since it was filed more than one year following the 
veteran's separation from service, the effective date would 
be the date the claim was received, or December 6, 1999.  38 
U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

If the claim were considered as a reopened claim, the 
effective date based on the submission of new and material 
evidence received after a final disallowance is the date of 
the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).  It is settled law that the 
effective date for the grant of service connection following 
a final decision is the date of the reopened claim. See Sears 
v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus 
holds that the effective date statute, 38 U.S.C.A. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monthly benefits no earlier 
than the date that the claim for reopening was filed").  In 
the Sears case, the Court explained that the statutory 
framework did not allow for the Board to reach back to the 
date of the original claim as a possible effective date for 
an award of service-connected benefits that is predicated 
upon a reopened claim.  The Court explained that the term new 
claim, as it appeared in 38 C.F.R. § 3.400(q)(1), means a 
claim to reopen a previously and finally decided claim.

Thus, under either analysis, the correct effective date for 
the grant of service connection for PTSD is December 6, 1999.  
The Board has also reviewed the evidence to determine whether 
a claim, formal or informal, existed prior to December 6, 
1999; however, the Board finds that VA did not receive any 
correspondence or communication evidencing the veteran's 
intent to claim service connection for PTSD or to reopen a 
claim for service connection for claustrophobia- nerves prior 
to the claim December 6, 1999.  

Based on the above analysis, the earliest date of a receipt 
of a claim for service connection for PTSD is December 6, 
1999, the date the RO received notice of the veteran's intent 
to pursue a claim for service connection for PTSD.  There is 
simply no evidence on file that can be construed as an 
informal or formal claim, or a request to reopen a claim 
prior to December 6, 1999.  Consequently, the RO was correct 
in assigning December 6, 1999 as the effective date for the 
grant of service connection for PTSD, and the veteran's claim 
for an effective date prior to that date is not established.







	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to December 6, 1999 for the grant of 
service connection for PTSD is denied.


____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


